Name: 2001/383/EC: Commission Decision of 3 May 2001 amending Decision 2000/666/EC laying down the health requirements and veterinary certification for the import of birds other than poultry and the conditions for quarantine (Text with EEA relevance) (notified under document number C(2001) 1168)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural policy;  cooperation policy;  agricultural activity;  natural environment;  tariff policy
 Date Published: 2001-05-19

 Avis juridique important|32001D03832001/383/EC: Commission Decision of 3 May 2001 amending Decision 2000/666/EC laying down the health requirements and veterinary certification for the import of birds other than poultry and the conditions for quarantine (Text with EEA relevance) (notified under document number C(2001) 1168) Official Journal L 137 , 19/05/2001 P. 0028 - 0028Commission Decisionof 3 May 2001amending Decision 2000/666/EC laying down the health requirements and veterinary certification for the import of birds other than poultry and the conditions for quarantine(notified under document number C(2001) 1168)(Text with EEA relevance)(2001/383/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(1) as last amended by Commission Decision 95/176/EC(2), and in particular Article 17(2)(b) and (3) and Article 18(1), first and fourth indents thereof,Whereas:(1) Commission Decision 2000/666/EC lays down the animal health conditions and the certification requirements for imports of birds other than poultry from certain third countries(3).(2) Certain Member States have requested additional time to fully prepare for the implementation of the requirements for the quarantine laid down in the above decision. In the circumstances, the Commission considers it appropriate to allow more time to adjust to the requirements of the new measures and therefore the date of implementation laid down in this Decision must be amended accordingly.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The date in Article 10 of Decision 2000/666/EC shall be replaced by "1 November 2001".Article 2This Decision is addressed to the Member States.Done at Brussels, 3 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 14.9.1992, p. 54.(2) OJ L 117, 24.5.1995, p. 23.(3) OJ L 278, 31.10.2000, p. 26.